Citation Nr: 1226319	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disability, to include PTSD.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD, hepatitis C, or substance abuse.  

The Veteran did not submit a substantive appeal with regard to the issue of entitlement to service connection for substance abuse; it did; however, list that issue on an appeal certification worksheet (apparently on the same day it issued a certification of appeal, which did not list that issue).  Because the RO took actions that indicated the issue was on appeal, the Board considers the issue to be on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In adjudicating the substance abuse issue, the RO determined that new and material evidence had not been submitted to reopen the claim.  It found that this issue had been denied in a final rating decision issued in August 1999.  That decision denied service connection for hepatitis C.  While it discussed substance abuse in adjudicating the hepatitis claim, it did not explicitly deny entitlement to service connection or advise the Veteran that this benefit had been denied.  Because the decision or accompanying notice did not put the Veteran on notice that service connection had been denied, it is not construed as denying service connection for substance abuse.  Cf. Ingram v. Shinseki, 21 Vet App 232 (2007) (an RO decision may constitute an adjudication of a claim where the RO decision addresses the claim in a manner sufficient for a claimant to deduce that the claim was adjudicated).

The issues of entitlement to service connection for hepatitis C and substance abuse are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a May 2002 rating decision.
 
2.  Evidence received since the May 2002 rating decision in connection with the PTSD issue is not cumulative or redundant of evidence of record in May 2002, and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran has currently diagnosed PTSD due to a stressor related to fear of hostile military action that is consistent with the places, types, and circumstances of the Veteran's service in Vietnam; and a VA psychiatrist has confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD.

4.  Service connection for hepatitis C was denied in an August 1999 rating decision; the Veteran appealed this determination and a statement of the case was issued in April 2000, but the Veteran failed to file a substantive appeal and no new and material evidence was received within 60 days. 
 
5.  Evidence received since the August 1999 rating decision in connection with the hepatitis C issue is not cumulative or redundant of evidence of record in August 1999, and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence has been received since the May 2002 rating decision denying service connection for PTSD and, thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

4.  The August 1999 rating decision, which denied entitlement to service connection for hepatitis C, is final.  38 U.S.C.A. § 7105(c).
	
5.  New and material evidence has been received since the August 1999 rating decision denying service connection for hepatitis C and, thus, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

With respect to the issues pertaining to service connection for PTSD, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With respect to the issues pertaining to hepatitis C, the matter of compliance with VCAA and implementing regulations will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claim.  



II.  New and Material Evidence 

In general, RO decisions become final if a notice of disagreement is not received within one year of the notice of the decision or no new and material evidence is received during that period.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

A claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Further, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

PTSD

Service connection for PTSD was denied in a January 1990 rating decision because there was no medical evidence that the Veteran had been diagnosed with PTSD.  The Veteran filed a claim to reopen, which was again denied in a June 1993 rating decision because there was still no diagnosis.  This decision was appealed to the Board, which also denied the Veteran's claim in a November 1995 decision because there was no diagnosis of PTSD.  Most recently, another claim to reopen was filed by the Veteran, which was again denied in a May 2002 rating decision because there was still no diagnosis of PTSD.  The Veteran did not file a notice of disagreement with respect to this decision.  Moreover, new and material evidence was not received within one year of that decision and, thus, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Under these circumstances, the Board must find that the May 2002 rating decision is final.  38 U.S.C.A. § 7105 (c).    

Since the May 2002 rating decision, additional evidence has become part of the record, including additional VA treatment records and medical opinions dated in March 2008 from two VA psychiatrists.  Significantly, the VA treatment records showed that the Veteran had been diagnosed with PTSD.  Moreover, the two VA medical opinions stated that the Veteran currently suffered from PTSD due to his military service.   
  
This evidence is not redundant of evidence already in the record in May 2002, and the evidence relates to the unestablished fact of whether the Veteran has PTSD due to his service.  See 38 C.F.R. § 3.156(a).  Accordingly, the evidence submitted since the May 2002 rating decision is new and material; and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108.

Service Connection

In light of reopening the claim, the Board now turns to whether service connection for PTSD is warranted.  Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e. conforming to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

During the course of the appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
38 C.F.R. § (f)(3).

The Veteran was attached to Company C, 83rd Engineer Battalion.  He served in Vietnam from January 1969 to November 1970.  He is the recipient of the Vietnam Campaign Medal with device and Vietnam Service Medal.  In statements of record and during the course of seeking treatment, the Veteran has asserted that although his military occupational specialty was listed as carpenter, he was performing his duties in a combat zone and was in fear of bodily harm and his life.  He reported feeling helplessness and out of control of his life.  Under the new criteria, the Veteran's claimed stressors effectively include a fear for his life that is consistent with the places, types, and circumstances of the Veteran's service in Vietnam as detailed in his service personnel records.  In turn, his lay testimony alone may also establish the occurrence of the claimed in-service stressor.  

Significantly, VA treatment records show treatment for PTSD and as noted above, two VA psychiatrists have provided opinions that the Veteran suffers from PTSD due to his service in Vietnam.  Further, a private May 2007 assessment from a certified trauma specialist also showed a diagnosis of PTSD due to the Veteran's service in Vietnam.  
 
Based on the evidence of record, the Board finds that service connection for PTSD is warranted under the new regulatory change to 38 C.F.R § 3.304.  The Veteran's claimed stressors effectively include a fear for his life consistent with the places, types, and circumstances of the Veteran's service in Vietnam as detailed in his service personnel record.  His statements alone may therefore establish the occurrence of the claimed in-service stressor.  Further, two VA psychiatrists have confirmed that the claimed stressor is adequate to support a diagnosis of PTSD.  

In short, the Veteran has PTSD that has been linked by VA psychiatrists to fear of hostile military action.  The stressors were found sufficient by the VA psychiatrists.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for entitlement to service connection for PTSD have been met.  

In addition while his psychiatric disability has been found at times to encompass depression, a VA physician has attributed the depression to military service and depression was described by another VA physician as a symptom of the PTSD.  Hence service connection is also warranted for depression.  See 38 U.S.C.A. § 5107(b).

Hepatitis C

Service connection for hepatitis C was denied in an August 1999 rating decision because the disability was due to IV drug use.  See 38 U.S.C.A. § 1110.  The Veteran filed a notice of disagreement with respect to this decision and a statement of the case was issued in April 2000.  However, the Veteran failed to file a substantive appeal and the appeal was closed.  Moreover, new and material evidence was not received within 60 days of the statement of the case and, thus, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Under these circumstances, the Board must find that the August 1999 rating decision is final.  38 U.S.C.A. § 7105(c).    

Since the August 1999 rating decision, additional evidence has become part of the record, including additional VA treatment records, Social Security Administration (SSA) records and statements from the Veteran.  While the treatment records and SSA records simply continue to show that the Veteran suffers from hepatitis C, in his new statements, the Veteran has asserted that his hepatitis C is due to contact with other human body fluids while assisting in removing the wounded from buses and helicopters while he was hospitalized for pneumonia in Vietnam.  
  
The Veteran's statements are not redundant of evidence already in the record in August 1999, and the evidence relates to the unestablished fact of whether the Veteran has hepatitis C due to his service.  See 38 C.F.R. § 3.156(a).  Accordingly, in light of Shade and given the fact that service connection for PTSD has been awarded, the evidence submitted since the August 1999 rating decision is new and material; and the claim for entitlement to service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108.



ORDER

The claim for entitlement to service connection for PTSD has been reopened and service connection for PTSD is granted. 

New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  To that extent, the appeal is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has reported exposure to blood in his duties in service.  He is competent to report such exposure.  An opinion is needed as to whether such exposure, as likely as not, lead to the current hepatitis C.

In addition, service connection has been granted for PTSD.  At times the Veteran the Veteran has asserted that his IV drug use was due to PTSD.  Although service connection is not possible for primary drug or alcohol abuse; service connection is possible for such abuse, if it is secondary to service-connected disability.  See 38 U.S.C.A. § 105; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); 38 C.F.R. §§ 3.1(m), 3.301(d).  

In light of reopening the issue of service connection for hepatitis C, a VA examination is necessary to determine whether the Veteran's IV drug use is secondary to or is caused by his service-connected PTSD; and if so whether it is related to the current hepatitis C.  See Allen. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine whether his documented IV drug use is the proximate result of his service-connected PTSD.  The claims file and any relevant records in Virtual VA must be made available to the examiner for review.   

The examiner should opine as to the following:

a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's documented IV drug use was proximately due to the service-connected psychiatric disability?  

b)  Is it at least as likely as not (a 50 percent or more likelihood) that the Veteran's documented IV drug use was aggravated by the Veteran's service-connected PTSD?  

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner should provide reasons for the opinions that take into account the Veteran's lay evidence. 

The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

2.  The Veteran should be afforded a VA examination to determine the most likely causes of the current hepatitis C.

The claims file and any relevant records in Virtual VA must be made available to the examiner for review.   

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has current hepatitis C as a result of exposure to blood during service (for purposes of this opinion his reports should be deemed competent and credible)

The examiner should also provide an opinion as to the likelihood (more likely than not, less likely than not, or as likely as not) that the Veteran has current hepatitis C as a result of intravenous drug use.

The examiner should provide reasons for the opinions that take into account the Veteran's lay evidence. 

The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting the Veteran's reports.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that the above questions have been answered with an adequate rationale furnished.  Appropriate action should be taken to remedy any deficiencies in the examination report. 

4.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


